Name: Council Regulation (EEC) No 3660/90 of 11 December 1990 amending, as regards Portugal, Regulation (EEC) No 1079/77 on a co-responsibility levy and on measures for expanding the markets in milk and milk products
 Type: Regulation
 Subject Matter: Europe;  agricultural structures and production;  processed agricultural produce
 Date Published: nan

 No L 362 /44 Official Journal of the European Communities 27 . 12 . 90 COUNCIL REGULATION (EEC) No 3660/90 of 11 December 1990 amending, as regards Portugal, Regulation (EEC) No 1079/ 77 on a co-responsibility levy and on measures for expanding the markets in milk and milk products THE COUNCIL OF THE EUROPEAN COMMUNITIES , that, as regards the co-responsibility levy in the milk sector, Portugal must enjoy the same treatment reserved for the regions set out in Article 3 ( 3 ), (4 ) and (5 ) of Directive 75 /268 /EEC; Whereas Regulation (EEC) No 1079 /77 should therefore be amended for this purpose and its provisions updated, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal , and in particular Article 234 (2 ) thereof, HAS ADOPTED THIS REGULATION: Having regard to the proposal from the Commission , Whereas Regulation (EEC) No 1079 /77 ( 1 ), as last amended by Regulation (EEC) No 1181 /90 (2 ), introduces a co-responsibility levy in the milk and milk products sector and exempts from the said levy the Community regions referred to in Article 3 (3 ), (4 ) and (5 ) of Directive 75 / 268 /CEE (3), as last amended by Regulation (EEC) No 797 / 85 (4); Article 1 Article 1 (2 ) and (3 ) of Regulation (EEC) No 1079 /77 is hereby replaced by the following : '2 . However , the levy shall not be collected in mountain and hill regions and in the less-favoured zones described or defined pursuant to Article 3 ( 3 ), (4) and (5 ) of Directive 75 /268 /EEC. 3 . The levy shall not be collected anywhere in Portugal .'Whereas , under the terms of Protocol 25 , from the moment all common agricultural policy rules enter into force in Portugal , the Community production disciplines will be applied in that Member State under the same conditions as those applied to the least-favoured regions in the Community; whereas the said Protocol therefore indicates Article 2 This Regulation shall enter into force on 1 January 1991 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 11 December 1990 For the Council The President V. SACCOMANDI ( 1 ) OJ No L 131 , 26 . 5 . 1977 , p. 6 . (2 ) OJ No L 119 , 11 . 5 . 1990 , p. 25 (3 ) OJ No L 128 , 19 . 5 . 1975 , p. 1 . (4 ) OJ No L 95 , 30. 3 . 1985 , p. 1 .